Citation Nr: 1715388	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability.

2.  Entitlement to service connection for an eye disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia or fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from November 1990 to July 1991, with service in the Southwest Asia Theater of operations during the Persian Gulf War  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the Roanoke, Virginia RO.  

In his August 2010 substantive appeal, the Veteran requested a videoconference hearing.  In a September 2012 report of contact, the Veteran's attorney withdrew this hearing request.  

In November 2013, the Board remanded these matters for additional development.  The case was again remanded in June 2016 for additional development.  The requested development is complete and the case has been returned to the Board for further appellate action.

In the June 2016 Board remand, the Board noted that a November 1999 Board decision denied the Veteran's claim of service connection for fatigue, claimed as due to an undiagnosed illness.  He did not appeal that decision and it became final.  Fibromyalgia was not considered in the Veteran's original claim and the Board's 1999 decision. While the June 2016 Board decision noted that the Veteran's claim of service connection for fibromyalgia includes reports of fatigue, the Board found that this claim is separate from his previously denied claim for fatigue.  Thus, the claim has been reviewed as an original claim for entitlement to service connection rather than a request to reopen.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Entitlement to service connection for a skin disability, claimed as tinea pedis and tinea cruris was granted in a December 2016 rating decision.   Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1. In a March 1997 rating decision, the RO denied the claim of service connection for an eye disorder on the basis that an eye disorder was not manifest in service and it was not shown that there was a current eye disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period following notice of the decision.

2. Evidence received since the March 1997 decision, i.e., a September 2009 private treatment record noting glaucoma was present, relates to a previously unestablished fact necessary to substantiate the claim.

3.  Glaucoma was not manifest in service and is not attributable to service.

4.  Fibromyalgia was not manifest in service; has not manifest to a degree of 10 percent disabling since service; and is not attributable to service.  Fatigue is due to insufficient sleep.


CONCLUSIONS OF LAW

1. The March 1997 rating decision that denied service connection for an eye disorder with headache also claimed as blurred vision and sunburned eyelids is final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.156(b), 20.1103 (1996).  

2. Evidence received since the March 1997 rating decision is new and material and the claim of service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  An eye disorder was not incurred in or aggravated by service and is not due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2016).

4.  Fibromyalgia and fatigue were not incurred in or aggravated by service and are not due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2009, June 2009, and February 2014.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in December 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In September 2016, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his asserted fibromyalgia and fatigue claims.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds there was substantial compliance with the November 2013 and June 2016 remand directives.  Specifically, the February 2014 VCAA notice and the June 2014 and September 2016 VA examinations were provided pursuant to the remand directives.  Additionally, a July 2016 letter to the Veteran requested the Veteran identify treatment providers and to identify the author of a handwritten statement on the February 2009 statement in support of claim.  The AOJ also updated the claims file with VA treatment records.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for an eye disorder.  The Board finds that a comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  There is no competent and credible evidence indicating that the eye disorders of glaucoma, a stye, or unspecified "visual changes" are related to service, to include an undiagnosed illness associated with service in Southwest Asia.  In that regard, the Veteran has not contended that glaucoma or the unspecified visual changes are so related.  Moreover, to the extent the Veteran or his representative have contended that eye disorders of record post-service are related to service in Southwest Asia, neither individual has the requisite knowledge, training, or experience to make such evidence competent.  Additionally, a Gulf War examination was rendered and found the eyes to be normal.  Moreover, glaucoma is a specific diagnosis, not unexplained, and is not one of the diseases listed in 38 C.F.R. § 3.317 associated with service in Southwest Asia.  Finally, the evidence of "visual changes" is too vague, and therefore, is not credible insofar as it describes symptoms other than refractive error of the eye, for which service connection is generally unavailable.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1997, the RO denied the Veteran's claim of service connection for an eye condition with associated headache also claimed as blurred vision and sunburned eyelids.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence considered at the time of the March 1997 rating decision was service medical records, VA outpatient treatment records from the Salem VA Medical Center (VAMC) July 1994, a December 1994 VA examination report, outpatient treatment reports from the Salem VAMC dated April 17, 1996, a VA Form 9 substantive appeal, received April 1, 1996, and private treatment records from February 1986 to March 1994.  The evidence showed, in essence, that the Veteran was diagnosed with an eye stye in November 1995.  As noted above, the Veteran served in Southwest Asia.  In his April 1996 VA Form 9, the Veteran stated that he cannot stay in bright lights and sun.  He further stated that VA practitioners told him he had "some kind of disease in them."  In his November 1995 Notice of Disagreement as to other issues, the Veteran contended that those disabilities were due to service in Southwest Asia.

The March 1997 rating decision denied service connection for an eye disorder on the basis of no in-service incurrence and no current disorder.  The RO considered the theory of an undiagnosed illness associated with service in the Southwest Asia theater of operations.  

Since the March 1997 rating decision, a September 2012 private medical record was received showing a history of visual changes and glaucoma.  As this evidence tends to support the presence of a current disability, it is new and material.  

Service treatment records are shown in the Veterans Benefits Management System (VBMS) as having been received in February 2015.  However, the March 1997 rating decision lists the service treatment records as evidence that was considered.  Accordingly, while reopening is warranted, the March 1997 rating decision is not reconsidered.

The Board will now go to the merits of the claim.  There is no prejudice to the Veteran as the RO had adjudicated the matter both on the merits and on the basis of whether new and material evidence had been received. 
Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of Service Connection Claims

1)  Eye disorder

The Veteran claims entitlement to service connection for an eyelid disorder described as sunburned eyelids.  See December 1998 Statement of Accredited Representative in Appealed Case.  The Veteran contends the disorder is an undiagnosed disease due to service in Southwest Asia, to include environmental exposures and possibly low yield radioactivity from enemy missiles.  See id.  He also contends that he has blurred vision that should be service connected.  See August 2009 Statement in Support of Claim.

If a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  An "undiagnosed illness" is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A June 1979 eye examination revealed normal vision in both eyes.  In a July 1983 report of medical history, the Veteran denied eye trouble.  The clinical examination at that time was normal and the Veteran's vision was 20/20.  In a January 1988 report of medical history, the Veteran denied eye trouble and wearing glasses or contact lenses.  The eyes were normal on clinical evaluation and vision was 20/20.

In an April 1991 report of medical history, the Veteran noted that he was exposed to large amounts of sand, dust and smoke.  He denied eye trouble and denied wearing glasses. The eyes were normal on clinical evaluation and vision was 20/20.

A December 1994 VA general medical examination reported the Veteran's history of serving in Saudi Arabia, Iraq, and Kuwait as a truck driver.  The history noted the Veteran was in "oil and smoke."  At the time, the Veteran reported that bright lights bother his eyes and he has frontal sinus headaches.  On physical examination, his eyes were found to be normal.

In November 1995, the Veteran was treated for an eyelid swelling shut, with yellow-green drainage from the eye.  He denied any injury.  On examination, there was no obvious swelling.  The diagnosis was a stye.

An article received February 2009 on Gulf War Illness is of record.  Eye symptoms were not referenced in the article.  A September 2012 private medical record was received showing a history of visual changes and glaucoma.  

Based on a review of the evidence, the Board finds that service connection for a bilateral eye disorder is not warranted.  Although the Veteran credibly reported exposure to sand, smoke and dust, as well as sunburned eyelids when he served in Southwest Asia, his examinations during service consistently showed normal eyes, including the April 1991 examination near separation from service.  In medical history reports the Veteran denied eye trouble.  Post-service, a December 1994 VA examination several years after service showed normal eyes.  The first indication of a chronic eye disorder was the glaucoma referenced by history in September 2012.  The foregoing evidence shows there was no manifestation of an eye disorder during service.  The evidence is highly credible and probative because it was recorded near the time of the underlying events.  Moreover, the conclusions of the medical examiners who found the eyes were normal carry more weight than the Veteran's report that bright lights bother him, due to the medical examiners' experience, training, and knowledge with assessing medical etiologies.

With respect to a disability post-service, a preponderance of the evidence shows the stye was acute, not chronic, and has not been present during the appeal period (beginning January 2009).  Thus, service connection is not warranted for the stye.  

During the appeal period, glaucoma and "visual changes" were noted.  The evidence of "visual changes" is too vague, and therefore, not credible insofar as it describes symptoms other than refractive error of the eye, for which service connection is generally unavailable.  The record here does not reasonably raise an issue of whether there is a disorder superimposed on the apparent refractive error of the eye.  Thus, the credible evidence is against a showing of a current eye symptomatology other than glaucoma.

With respect to glaucoma, the Board finds there is no competent or credible evidence that exposure to smoke, dust or sand caused the Veteran's glaucoma.  In that regard, the Veteran has not contended that glaucoma was caused by the smoke, dust, sand, or other environmental exposures.  Even if he had, the evidence would not be competent because the Veteran does not have the requisite knowledge, training, or education to draw such a conclusion.  Finally, as glaucoma is a diagnosed disorder, it is not an undiagnosed illness.  Moreover, it is not one of the diseases listed in 38 C.F.R. § 3.317 associated with service in Southwest Asia.  

Based on the foregoing, a preponderance of the competent and credible evidence is against a finding that the Veteran's glaucoma is related to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


2)  Fatigue and fibromyalgia

The Veteran asserts entitlement to fibromyalgia or fatigue, to include as due to an undiagnosed illness.  See January 2009 Statement in Support of Claim.  

A June 1982 service treatment record shows the Veteran denied getting short of breath after climbing one flight of stairs.  In a July 1983 report of medical history, the Veteran stated that his health was good.  He denied frequent trouble sleeping and shortness of breath.  He endorsed cramps in his legs which occurred during basic training when he did a vertical crawl.  He reported that his legs cramped since he was 10 years of age.  The medical examination conducted at the time was normal.

An April 1991 questionnaire notes the Veteran had trouble sleeping.  A handwritten note dated July 1991 notes the trouble sleeping resolved.  On the April 1991 report of medical history, the Veteran stated he was in good health.  He denied swollen or painful joints, and shortness of breath.  He endorsed cramps in the legs, arthritis, and recent gain/loss of weight.  The April 1991 report of medical examination showed a normal clinical evaluation.

In March 2006 VA treatment, the Veteran denied syncope or headache.  He complained of shortness of breath after exposure to fine dust, like after using his wood working.  He reported since he returned home from Desert Storm initially he was very short of breath and now he was only short of breath when he is exposed to either smoke or fine dust particles.  The Veteran also complained of insomnia but reported drinking caffeine until about eleven o'clock at night.  The Veteran was instructed to decrease his caffeine.  He was prescribed Vistaril to aid with sleep.  Spirometry tests were recommended.

In September 2012 private treatment, the Veteran reported fatigue which had increased in the past two years.  He reported feeling tired when he gets up in the morning and reduced stamina.  The record noted that a sleep study was normal the year prior.  Caffeine use was 6 cups of coffee per day.  Fatigue was questionably related to sleep apnea.

As the result of a June 2014 VA examination, fibromyalgia was found not to be present.  The examiner reported that the Veteran has complained for a long time of being tired, but stated it is because he was not sleeping well at night.  The examiner further found that the Veteran does not have symptoms meeting the medical criteria for fibromyalgia and explained that fatigue is not fibromyalgia.  

A September 2016 VA Gulf War examination revealed a normal physical examination, except fatigue was noted.  The examiner opined that fatigue is most likely due to insufficient sleep and obstructive sleep apnea (OSA).  The examiner found that the Veteran does not have a diagnosis of fibromyalgia.  The examiner recounted the history that the Veteran takes Ambien for insomnia and sometimes sleeps only 3 hours at night.  The Veteran reportedly started using a CPAP machine approximately 4 years ago for OSA, which has partially improved his ability to sleep.  However, the examiner continued, the Veteran still complains of daytime fatigue.  The Veteran reported that he had never been diagnosed with fibromyalgia by a physician.  

Based on a review of the record, the Board finds that service connection for fibromyalgia or fatigue, including as due to an undiagnosed illness, is not warranted.  A preponderance of the evidence shows that fibromyalgia was not manifested in service, or to a degree of 10 percent or more since service.  Moreover, a preponderance of the evidence shows that the Veteran does not have a current disability of fibromyalgia.  

Rather, the preponderance of the evidence shows that his symptom of fatigue is due to OSA.  Therefore, the Veteran's symptoms are attributable to a clinical diagnosis (sleep apnea).  Thus, the elements of a general service-connection claim are not established, and presumptive service connection is not established on the basis of an undiagnosed illness with respect to service in Southwest Asia.

The Veteran submitted the article entitled "Study Finds: Gulf War Illness is Real."  This article is not relevant as to whether the Veteran has or does not have an undiagnosed illness or fibromyalgia.  The article simply discusses the existence of Gulf War Illness.  It does not address the medical findings of this Veteran.  Accordingly, it is entitled to negligible probative weight.

With respect to the Veteran's lay evidence, the VA medical opinions are more probative and credible because the VA medical examiner has greater education, training, knowledge and experience than does the Veteran in assessing medical etiologies.

In sum, the Veteran's fatigue symptoms have been attributed to a known clinical diagnosis of OSA. Therefore, the evidence shows that fatigue is not due to an undiagnosed illness because his complaints have been attributed to a known clinical diagnosis.  Moreover, the Veteran has not established that a current fibromyalgia disability exists.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014).


ORDER

The application to reopen the claim of service connection for an eye disorder granted.

Service connection for an eye disorder is denied.

Service connection for fibromyalgia and fatigue is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


